 In the Matter of SCHICK DRY SHAVER COMPANYandLODGE No. 1557,INTERNATIONAL ASSOCIATION OF MACHINISTSIn the Matter of SCHICK DRY SHAVER COMPANYandSCHICK LOCALOF THE UNITED ELECTRICAL AND RADIO WORKERS OF AMERICACases Nos. R-263 and R-26-1j.-Decided November 29, 1937Electrical ApplianceManufacturing Industry-Investigation of Representa-tives:controversy concerning representation of employees: rival organizations;controversy as to appropriate bargaining units ; refusal by employer to bargainwith either of unions because of conflicting claims as to appropriate unit-Units Appropriate for Collective Bargaining:(1) production employees, excludingthree craft groups ; functional coherence ; skill ; wage differentials ; (2) where,other considerations determinative of appropriate unit are such that either oftwo contentions is valid, decisive factor is the desire of the employees involved ;determination of dependent upon results of separate elections-Election8Ordered-Certification of Representatives.Mr. Martin H. Selman,for the Board.Mr. Abraham Tulin,of New York City, for the Company.Mr. Julius Emspak,of New York City, for the United Electricaland Radio Workers of America.Mr. Steve Moore,of Stamford, Conn., for the Schick Local of theUnited Electrical and Radio Workers of America.Mr. A. L. Newman,of New York City, for Lodge No. 1557.Mr. Martin Kurasch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn June 10, 1937, Lodge No. 1557 of the International Association ofMachinists, herein called Lodge No. 1557, filed with the Regional Direc-tor for the Second Region (New York City), a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of the Schick Dry Shaver Company, Stamford, Con-necticut, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On July 3, 1937, the Schick Local of the United Electrical and RadioWorkers of America, herein called the Schick Local, filed a similar246 DECISIONS AND ORDERS247petition.On July 13, 1937, the National Labor Relations Board,herein called the Board, issued an order consolidating the above casesfor the purpose of hearing and authorizing the Regional Directorfor the Second Region to conduct an investigation and provide ahearing in connection therewith.On August 20, 1937, an amendedpetition was filed by Lodge No. 1557, which added the maintenanceemployees to the unit alleged to be appropriate for purposes ofcollective bargaining.On August 19, 1937, the Regional Director issued and duly servedupon the parties, a notice 'of hearing to be held at Stamford, Con-necticut, on August 26, 1937.Pursuant to the notice, a hearing washeld on August 26, 1937, before H. R. Korey, the Trial Examiner dulydesignated by the Board.At the hearing, a motion was made andgranted to amend the original petition of Lodge No. 1557 so as todesignate as the bargaining unit alleged to be appropriate a groupof forty consisting of the tool and die makers, the general machinistsand apprentices, and the maintenance employees, comprisingplumbers, millwrights and their helpers.The Board, the Company,the Schick Local, and Lodge No. 1557 participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded tothe parties.The Board has reviewed the rulings of the Trial Examiner uponthe motions and objections and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE COMPANY AND ITS BUSINESSThe Company, located at Stamford, Connecticut, manufactures amotor-driven shaving implement made pursuant to patents grantedtoColonel Jacob Schick in 1929.The Company, which employsabout 1,300 men, is the largest producer of dry shavers in the UnitedStates.The total purchases of the Company, made both inside and out-sideConnecticut, amount, to more than a million dollars a year.Seventy-five per cent of the raw materials are shipped from outsidethe State.All of the steel used comes from states other than Con-necticut.The bakelite cases for the razor are bought from a com-pany which manufactures them in New Jersey.Rubber cord ispurchased from the General Electric Company in Bridgeport,Connecticut.The Company advertises its product in magazines of national cir-clllation and has a sales force of 50 scattered over the United States-67573-38-vol. rv-17 248NATIONAL LABOR RELATIONS BOARDThe orders are accepted at Stamford.Ninety-eight per cent of theshavers are shipped outside the State of Connecticut. In 1936, 730,-000 of the dry shavers were sold, resulting in a gross income of oversix million dollars.Raw materials are shipped to the Company by railroad and motortruck.Railroad and parcel post are used to send out the dry shavers.II.THE ORGANIZATIONS INVOLVEDA. The Schick LocalThe Schick Local, which has been in existence since January, 1937,admits to membership the production employees of the Schick DryShaver Company. It is a labor organization affiliated with the Com-mittee for Industrial Organization.B. Lodge No. 15j7Lodge No. 1557 of the International Association of Machinists is alabor organization affiliated with the American Federation of Labor,herein called the A. F. of L. Lodge No. 1557 has jurisdiction to rep-resent the production employees in the tool production departmentsand the machinists in the maintenance department.Lodge No. 1557 claimed that certain A. F. of L. unions have enteredinto an arrangement by which it is agreed that, if in any plant theemployees in a particular craft are too few to warrant the formationof a local of the union which normally represents those employees,they may designate the craft union which does have a local estab-lished in the plant to represent them for purposes of collectivebargaining.Certain of the carpenters and the electricians, and the painter, inthe maintenance department of the company, pursuant to the ar-rangement, signed a petition by which it appears that they desire tohave Lodge No. 1557 represent them for purposes of collective bar-gaining.III.THE QUESTIONS CONCERNING REPRESENTATIONIn May 1937, within a day or two of each other, the Schick Localasked the Company for recognition as the bargaining agency for theproduction employees of the Company, and Lodge No. 1557 asked theCompany for recognition as the, bargaining agency for the group of42 production employees, described in Section V below, which itclaimed constituted a unit appropriate for purposes of collective bar-gaining.Because of the conflicting nature of the claims, the Com-pany bargained with neither.At the hearing it was stipulated by each of the unions that theother union had membership in the unit claimed. DECISIONS AND ORDERS249On the basis of these facts, and upon the whole record, we findthat questions have arisen concerning the representation of employeesof the Schick Dry Shaver Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION ONCOMMERCEWe find that the questions concerning representation which havearisen, occurring ih connection with the operations of the Companydescribed in Section I above, have a close, intimate and substantialrelation to trade, traffic. and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITLodge No. 1557 asserts that the employees in the tool productiondepartment, of whom there are 24 on the day shift and two on thenight shift, the two tool makers who are on salary, and the employeesin the maintenance department, excluding porters and supervisoryemployees, constitute a single unit appropriate for the purposes ofcollective bargaining.In the maintenance department on the dayshift there are six carpenters, two electricians, one painter, and two,machinists, and on the night shift there are one electrician, one ma-chinist repairman, and one machinist. In all, Lodge No. 1557 isseeking to represent 42 employees.The Schick Local asserts that all of the non-supervisory productionemployees in the plant, of whom there are approximately 1,232, in-cluding the 42 whom Lodge No. 1557 seeks to represent, constitute.the appropriate unit.About 125 different manufacturing operations are necessary beforethe dry shaver is completed.The raw materials go directly to thepress department, where they are cut out for the different parts thatare used for the cutter and the motor. The cutter, after it is formedin the press department, then goes to the milling department, where,it is milled into shape, to the hardening department, where it is tem-pered, and to the soldering department, where the inserts are-soldered in.It is then slotted in the slotting department, buffed and plated,_and then lacquered and inspected.The parts for the motor are assembled in the motor assembly-'department.The motor is then sent to the running room and testingroom.Finally, the completed shaver is sent to the packing andshipping departments.All but 67 of the employees are paid on an hourly basis.Workingconditions are generally the same for all of the employees, and the 250NATIONAL LABOR RELATIONS BOARDemployees in the production department as a whole have oppor-tunity to come into contact with each other and thus to discuss con-ditions among themselves.Because of the fact that the overwhelming number of employeesin the plant are engaged in mass production work and because ofthe interrelation of the various departments of the plant, there canbe little doubt that the Board could reasonably find that the unitclaimed by the Schick Local, which represents a very substantialpercentage of the employees in the plant, is the one best suited toinsure to employees the full benefit of their right to self-organizationand to collective bargaining.Lodge No. 1557 has shown, however,that there exists in the plant separate craft groups, which, in theabsence of conflicting claims by other unions, could be found by theBoard to constitute separate units appropriate for the purposes ofcollective bargaining.A substantial number of employees in eachof the smaller groups have indicated, by signing a petition, theirdesire to be represented by Lodge No. 1557.Because of the stipula-tion by which the contending unions withdrew their request for cer-tification, the signatures on the petition were not examined or ques-tioned at the hearing, and hence cannot be a basis for certification.The men in these smaller groups claimed they should be given anopportunity to determine for themselves whether they desire to berepresented as crafts or as part of an industrial unit with the balanceof the plant.These smaller groups are (1) the machinists in themaintenance department, together with the employees in the toolproduction department and the two tool makers who are employed ona salary basis, (2) the carpenters in the maintenance department, and(3) the electricians in the maintenance department.The tool makers in the tool production department are consideredskilledmachinists.A long period of apprenticeship is necessarybefore an employee can become a skilled tool maker.Their wagesaverage about 80 cents an hour, which is from 20 to 35 cents anhour more than the average wage of the men in most of the otherdepartments.The two tool makers who are on salary are receiving$75 and $57 per week.Prior to May 1937, there had been no attempts at collective bar-gaining in the plant.Employees had approached the managementindividually, except in one instance when a group of tool makershad succeeded in having the hours of work in the plant reduced from48 to 45, and in having overtime work paid for at one and one-halftimes the usual rate.The men in the tool production departmentare sometimes faced with a special grievance caused by the Companyhaving tools made out of the shop, when there is not sufficient spacein the shop. DECISIONS AND ORDERS251The tool makers work in a part of the ground floor separated bya wire screen.Workers in the other departments are forbidden, bycompany rules, to go into the space allotted to the tool makers.Thenames of a majority of the men in the tool production departmentappear on the petition.The machinists in the maintenance department are also consideredhighly skilled machinists and they also receive a rate of pay thatismuch higher than that of the other production employees in theplant.The names of two of the four machinists in the maintenancedepartment appear on the petition.The names of all the carpenters in the maintenance departmentappear on the petition.These carpenters receive a higher wage thanthe other production employees.They are not directly engaged inthe production or the servicing of the dry shaver.The electricians in the maintenance department also receive , ahigher wage than the other production workers and are also en-gaged in maintenance rather than being directly concerned withthe production or servicing of the dry shaver.The names of twoof the three electricians appear on the petition.The fact that the carpenters and electricians in the maintenancedepartment are also the most highly skilled in their respective tradeclassification does not, in itself, warrant their being placed, forpurposes of collective bargaining, in a single unit with the toolmakers and machinists.Even if each of the smaller groups were tochoose Lodge No. 1557 to represent them, they are to be consideredas distinct units, and not as a semi-industrial unit as claimed byLodge No. 1557.The selection of Lodge No.1557as the common representativewould not, of course, indicate a desire to abandon the craft form oforganization.On he other hand, the selection of the Schick Local,which is organizing on an industrial basis, would indicate a choice tobecome a part of a plant-wide unit.As indicated below, therefore,the determination of the unit will depend on the outcome of theballot.We will order elections to be held separately among (1) thecarpenters in the maintenance department, (2) the electricians inthe maintenance department, (3) the employees in the tool produc-tion department, together with two tool makers on salary and themachinists in the maintenance department, and (4) all the produc-tion employees of the company, excluding those in supervisorycapacities and clerical workers, and excluding the carpenters, themachinists, and the electricians, in the maintenance department, thetwo tool makers on salary, and the employees in the tool productiondepartment. 252NATIONAL LABOR RELATIONS BOARDUpon the outcome of the elections will depend the determinationof the appropriate unit for the purposes of collective bargaining.Such of the first three groups as do not choose the Schick Local willconstitute separate and distinct appropriate units, and such of thefirst three groups as do choose the Schick Local, will, together withthe fourth group, constitute a single appropriate unit.There is one painter in the maintenance department.The Boardhas held that the principle of collective bargaining presupposesthat there is more than one eligible person who desires to bargain,and that the Act does not empower the Board to certify where onlyone employee is involved.-The painter, therefore, cannot be con-sidered as a bargaining unit.Nevertheless, he shall be given anopportunity to indicate whether he desires to be part of the industrialunit, and if he so chooses, he shall be permitted to vote in the elec-tion held among the production employees.CONCLUSIONS OF LAwOn the basis of the above findings of fact, theBoard makes thefollowing conclusion of law :A question affecting commercehas arisen concerning the repre-sentationof employeesof the SchickDry Shaver Company, withinthe meaning of Section 9 (c), and Section 2, subdivisions (6) and(7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series1, as amended, it is hereby,DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with the SchickDry Shaver Company, an election by secret ballot shall be conductedwithin twenty (20) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations-Series 1, as amended,1.Among each of the following classifications of employees whowere employed by the Company during the week including June 10,1937, to determine whether they desire to be represented by the Schick'Matter of Luckenbach Steamship Company,Ino,andGateman,Watckm4n, andMiscellaneousWaterfrontWorkers Union, Local38-1t4;Internatuonal Longshoremen'sAssociation,Cases Nos.R-41-60, October 30, 1936, 2 N. L. R.B. 181, 193. DECISIONS AND ORDERS253Local of the United Electrical and Radio Workers of America, affili-ated with the Committee for Industrial Organization, or by LodgeNo. 1557 of the International Association of Machinists, affiliatedwith the American Federation of Labor, for the purposes of collec-tive bargaining, or by neither :(a)The carpenters in the maintenance department, excludingthose in supervisory positions;(b)The electricians in the maintenance department, excludingthose in supervisory positions;(c)The employees in the tool production department of the Com-pany who are in non-supervisory capacities, together with the twotool makers who are on salary, and the machinists in the maintenancedepartment;2.Among all of the production employees of the Company whowere employed during the week including June 10, 1937, excludingthose in supervisory capacities and clerical workers and excluding'the carpenters, the, electricians, and the machinists, in the mainte-nance department, the two tool makers on salary, and the employeesin the tool production department, to determine whether or notthey desire to be represented by the Schick Local of the UnitedElectrical and Radio Workers of America, affiliated with the Com-mittee for Industrial Organization, for the purposes of collectivebargaining.The Regional Director shall provide the painter withan opportunity to vote with this group of employees if he so desires.MR. DONALD WAKEFIELD SMITH, concurring :I concur in the opinion of Chairman Madden.However, I believethat in the future the Board should hold a petition such as that filedin the instant case to be deficient.Although such deficiency is ex-,cusable in the present situation, for the reasons hereinafter stated,the opinion does not sufficiently indicate the practice which shouldprevail.Lodge No. 1557 of the International Association of Machinists-filed a petition claiming that all of the employees in the maintenancedepartment including machinists, carpenters and electricians, andexcluding porters and supervisory employees, constituted a singleunit appropriate for purposes of collective bargaining.Itwas'claimed by Lodge No. 1557 that, by agreement between various craftunions affiliated with the American Federation of Labor, if in anyplant, the employees in a particular craft group are too few to-warrant the formation of a Local of the Union which normally rep-resents these employees, they may designate a craft union whichdoes have a Local established in the plant, to represent them forpurposes of collective bargaining.By logical interpretation, sucharrangement was apparently meant to cover representation by one 254NATIONAL LABOR RELATIONS BOARDcraft union in a plant of the ' employees in other craft groups insuch plant, who were members of their respective craft unions, asone union could delegate to another the authority to represent onlythose who were members of the former union. It does not appear inthe instant case that the employees in the various craft groups, otherthan the machinists, were members of Lodge No. 1557 or of theirrespective craft unions, nor does it appear that they Were eligiblefor membership in Lodge No. 1557.If the petition of Lodge No. 1557 Were to be literally construed,the machinists, carpenters and electricians in the maintenance de-partment would, together, constitute a single semi-industrial unitfor purposes of collective bargaining, and we should reject it, atleast so far as the carpenters and electricians named in the petitionare concerned.While there can be no objection to an attempt by theemployees in several distinct craft units to select a common repre-sentative, the petitions filed in such case should indicate clearly that,the representative which they desire is to represent each unit sep-arately as such, and a separate petition for each unit should be filed.Under such circumstances, the selection of a common representativeby a majority of each of the respective craft groups, would not indi-cate a desire to abandon the craft form of organization.The prac-tice of filing separate petitions would assist the Board in determiningthe appropriate unit and would be consistent with the provisions ofSection 9 of the Act and Article III, Section 1, of the Rules andRegulations.Because the Board has not previously stated the requirement thatseparate petitions be filed for each craft group, either by any ofthe employees within such group or a representative acting on theirbehalf, I believe that the petition in the present instance should beconsidered proper.Similar petitions filed hereafter should, how-ever, be considered deficient.MR. EDWIN S. SMITH, dissenting :My reasons for the present dissent are in substance those whichwere stated by meIn the Matter of Allis-Chalmers ManufacturingCompanyandInternational Union, United Automobile Wo7kers ofAmerica, Local 248,Case No. R-215, November 20, 1937.1The majority decision points out that "the overwhelming numberof employees in the plant are engaged in mass-production work."It also points out that a "very substantial percentage of the em-ployees" have joined the Schick Local.By so doing, these employeesdemonstrated their faith in an industrial unit as the structural frame-work on which a program of collective bargaining in this mass-pro-14 N. L. R.B. 159. DECISIONS AND ORDERS255eduction plant can be most firmly based to the advantage of all of theemployees as a body.I should find the appropriate unit here to be the non-supervisorymaintenance and production employees in the plant and, on thisbasis,would order an election simply to determine whether a ma-jority of these employees desire to be represented by the Schick Local.,SAME TrTLE]AMENDMENT TO DECISIONANDDIRECTION OF ELECTIONSDecember,15, 1937On November 29, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Electionsin the above-entitled case.The Direction of Elections provided thatelections by secret ballot be conducted within twenty days amongthree groups of employees of the Schick Dry Shaver Company, todetermine whether they desired to be represented by the Schick Localof the United Electrical and Radio Workers of America, affiliatedwith the Committee for Industrial Organization, or by Lodge No,1557 of the International Association of Machinists, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining, or by neither, and among one group of employees of theSchick Dry Shaver Company to determine whether or not theydesired to be represented by the Schick Local of the United Elec-trical and Radio Workers of America, affiliated with the CommitteeforIndustrialOrganization,forthepurposesofcollectivebargaining.On December 6, 1937, the United Electrical and Radio Workers ofAmerica requested that its name be withdrawn from the ballot in allof the elections.Upon consideration of the petition, the Boardbelieves that the Direction of Elections should be amended to providethat the employees in the first three groups mentioned will votemerely upon whether or not they desire to be represented by LodgeNo. 1557 of the International Association of Machinists, affiliatedwith the American Federation of Labor, and that no election will beheld among the employees in the fourth group.We will amend ourDecision to conform to this change in the Direction of Elections.Therefore, the Decision in the above-entitled case issued onNovember 29, 1937, is amended by striking therefrom the 15th, 16th,17th and 18th paragraphs of the Findings of Fact, Section V, andsubstituting therefor the following :0 256NATIONAL LABOR RELATIONS BOARDWe will order elections to be held separately among (1) thecarpenters in the maintenance department, (2) the electriciansin the maintenance department, and (3) the employees in thetool production department, together with the two tool' makerson salary, and the machinists in the maintenance department.Since the request by the Schick Local for an investigation andcertification of representatives has now been withdrawn, it willbe necessary to make a finding as to appropriate unit only as to,those of the groups which choose to be represented by Lodge No.1557.Such of the groups as choose to be represented by LodgeNo. 1557 of the International Association of Machinists willconstitute separate and distinct units.The Direction of Elections is hereby amended by striking there-from the paragraphs numbered 1 and 2 and substituting therefor thefollowing :Among each of the following classifications of employees whowere employed by the Company during the week including June10, 1937, excepting those who have voluntarily quit or have beendischarged for cause, to determine whether or not they desireto be represented by Local No. 1557 of the International Associa-tion of Machinists, affiliated with the American Federation ofLabor, for the purposes of collective bargaining:(a)The carpenters in the maintenance department, excludingthose in supervisory positions;(b)The electricians in the maintenance department, excludingthose in supervisory positions;(c)The employees in the tool production department of theCompany who are in non-supervisory capacities, together withthe two tool makers who are on salary, and the machinists in themaintenance department.Signed at Washington, D. C., this 15th day of December, 1937.Mr. Donald Wakefield Smith took no part in the consideration ofthe above Amendment to Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJanuary 14, 1938-On November 29, 1937, the National Labor Relations Board, herein,called the Board, issued a Decision and Direction of Elections inthe above entitled case.On December 15, 1937, the Board issued anyamendment to the Decision and Direction of Elections.The Direc- DECISIONS AND ORDERS257tion of Elections, as amended, directed that elections be held amongeach of the following classifications of employees who were employedby the Company during the week including June 10, 1937, exceptingthose who had voluntarily quit or had been discharged for cause, todetermine whether or not they desired to be represented by Local No.1557, of the International Association of Machinists, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining :(a)The carpenters in the maintenance department, excludingthose in supervisory positions;(b)The electricians in the maintenance department, excluding,those in supervisory positions;(c)The employees in the tool production department of theCompany who are in non-supervisory capacities, togetherwith the two tool makers who are on salary, and the.machinists in the maintenance department.Pursuant to these Decisions and Directions of Elections, electionsby secret ballot were conducted on December 28, 1937, under thedirection and supervision of Elinore M. Herrick, the Regional Di-rector for the Second Region (New York City) among each of theabove-mentioned classifications of employees.On December 29, 1937, the said Regional Director, acting pursuantto Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, issued and duly served uponthe parties an Intermediate Report on the elections.No objectionsor exceptions to the Intermediate Report have been filed by any ofthe parties.As to the balloting and its results, the Regional Director reportedas follows :(b)Pllectri-(a)Carpenters cians(c) ToolproductionemployeesTotal Eligible to Vote--------------------6333Total No. of Ballots counted--------------5331Total in favor of Lodge No 1557, Interna-tionalAssociation of Machinists, A. F.of L----------------------------------5326Total against afore-mentioned union------005Total No. Blank Votes-------------------000Total No. of Void Ballots----------------000Total No. of Challenged Votes-----------000By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series1-as amended, 258NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIEDthat Lodge No. 1557,International Associa-tion of Machinists, has been selected by a majority of the employeesin each of the following classifications :(a)The carpenters in the maintenance department, excludingthose in supervisory positions;(b)The electricians in the maintenance department, excludingthose in supervisory positions;(c)The employees in the tool production department of theCompany who are in non-supervisory capacities, togetherwith the two tool makers who are on salary, and the ma-chinists in the maintenance department,as their representative for the purposes of collectivebargaining andthat, pursuant to Section 9 (a) of the Act, Lodge No. 1557, Interna-tional Association of Machinists, is the exclusive representative of allthe employees in each of the above-named classifications for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.